EXHIBIT 10.1


2011 Executive Annual Bonus Plan


Total executive bonus opportunities will be based on 2011 base salaries as
follows:



   
Percentage of
     
2011 Base Salary
     
Opportunity
 
H. Eric Bolton, Jr.
    200 %
Albert M. Campbell, III
    100 %
Thomas L. Grimes, Jr.
    100 %
James Andrew Taylor
    100 %



The bonus opportunity will be earned by performance in the following areas:
year-over-year funds from operations per diluted share/unit, or FFO per Share
growth and same store gross operating income, or GOI, growth. The weight of
these performance factors for each executive officer will be as follows:



   
FFO per Share
   
Same Store
     
Growth
   
GOI Growth
 
H. Eric Bolton, Jr.
    100 %     0 %
Albert M. Campbell, III
    100 %     0 %
Thomas L. Grimes, Jr.
    62.5 %     37.5 %
James Andrew Taylor
    62.5 %     37.5 %



The percentage of bonus opportunity earned from performance growth targets will
be based on a sliding scale as follows:



   
Percentage of
 
Performance
 
Bonus Opportunity
 
Level
 
Earned
 
Minimum Threshold
    0.0 %
Threshold I
    12.5 %
Threshold II
    25.0 %
Threshold III
    37.5 %
Target
    50.0 %
Target I
    62.5 %
Target II
    75.0 %
Target III
    87.5 %
High
    100.0 %



In determining FFO per Share growth, the Compensation Committee has the ability
to factor in any material and non-recurring events that may or may not occur
that impact the registrant’s FFO per Share performance, but may or may not
subsequently impact the registrant’s share price, to help ensure that the
potential bonus is in line with actual shareholder performance.


After the total bonus opportunity is calculated, the Compensation Committee, at
its discretion, may apply a discretionary modifier allowing the bonus
opportunity calculated to be lowered or raised by up to 25% to determine the
final bonus award amount.


 
 

--------------------------------------------------------------------------------

 


 
 

